Sherman, J. (dissenting).
After a sealed verdict, signed by each juror, had been opened, received and entered, it was set aside by the trial court upon a motion later made by plaintiff’s attorney based upon affidavits including those made by a few jurors who had signed the verdict.
The vacating order states as its sole ground “ that the said verdict as and when read into the record was not the true and unanimous verdict of the jury.”
The action is in negligence for injuries sustained by falling down a stairway upon a ship laboring in more or less stormy weather on *116the high seas. The case was submitted to the jury late in the day, and within two hours they had reached and signed a sealed verdict and dispersed. At the opening of court upon the following morning the verdict was opened, read, received and entered. Plaintiff’s motion upon the minutes to set it aside under section 549 of the Civil Practice Act was denied.
Thereupon this motion was made returnable before the trial justice upon three grounds: (1) That one of the jurors failed to disclose the fact that he had been an adjuster and investigator of claims; (2) that this juror influenced the others by conduct and threats; (3) that the verdict as read and recorded was not the true and unanimous verdict of the jury.
The motion, resting as it does upon affidavits, should have been made at Special Term, as expressly provided in section 552 of the Civil Practice Act. The trial court, however, heard it and upheld it solely on the third ground.
The facts upon which the motion rested, so far as the first ground is concerned, appear in the affidavits of the attorneys. There is no claim that the juror (Herzog) did not answer truthfully every question put to him while the jury was being impanelled. He stated that he was engaged in the shipping business and had never had any dealings with the defendant and would be impartial. With this knowledge of his business plaintiff accepted him, her counsel now stating that ordinarily he should have excused him “ merely because of the fact that he was engaged in the shipping business, as had been stated by him. Because of the urgings of the Court, however, that the selection of jurors be completed expeditiously, I relied upon said Herzog’s assurances of impartiality, and-permitted him to remain on the jury.”
The juror was under no obligation to do more than answer the questions put to him. Wide latitude is given to counsel in the examination of prospective jurors and plaintiff’s counsel, having examined the juror and accepted him, cannot now be heard to say, after the verdict has been rendered, that he is entitled to a new trial, because he did not reject him. Indeed the juror’s affidavit shows without contradiction that he himself had volunteered the statement of his prior connection with a steamship company. To permit verdicts to be disturbed on such a ground would virtually destroy the efficacy and finality of jury trials, since few verdicts would be free from attack upon a ground of this character by a disappointed litigant.
However, the trial court did not deem this first ground a sufficient basis for the relief sought upon the motion.
The facts constituting the remaining grounds are revealed only *117through affidavits of jurors setting forth what occurred during their deliberations and expressing the later state of mind of some of the jurors reached and enunciated after the verdict had been signed and after they had dispersed.
Plaintiff presents the affidavits of five jurors setting forth in general language that one of the jurors had used brow-beating methods during their deliberation. These statements are met and directly contradicted by the affidavits of five other jurors who deny these averments and who assert that the verdict as reached was the result of orderly deliberation. Who is to determine the truth of this conflict?
The vice of the situation is that the court permitted the affidavits of any jurors relating to such matters to be received and considered upon the motion. It is not surprising that such a conflict is present.
No verdict in a closely litigated case would be immune from attack if the courts are to give heed to the expressions of jurors after the verdict has been rendered. Lawyers of experience know that jurors, when interviewed after the rendition of a verdict, frequently say that they would have found the other way if they were to reconsider the matter, or that they had been misled by the emphasis placed on certain evidence or had not fully comprehended the court’s charge. Rarely can a juror resist the importunities of the defeated and disappointed litigant and refrain from giving that consoling balm. A field would be opened to those who might seek by unfair or corrupt means to turn a juror from his recorded decision and utilize his change of view to nullify the verdict. Courts would be largely employed in sifting these affidavits and jury trials would result, not in decision determinative of the issues in dispute, but in creating new realms of controversy.
There is wisdom in strictly enforcing the ancient rule which forbids the impeachment of a verdict by the affidavit of a juror. The language of Lord Ellenborough in Rex v. Wooller (2 Stark. 111) is pertinent: “ The danger would be infinite if an affidavit could be received from a juryman for the purpose of setting aside a verdict.”
It is well settled that affidavits of jurors are inadmissible for the purpose of impeaching their verdict. (Miller v. Gerard, 200 App. Div. 870; People v. Sprague, 217 N. Y. 373, 381; People v. Gallagher, 75 App. Div. 39; Stromblad v. Hanover Fire Ins. Co., 121 Misc. 322.)
If the affidavits of the jurors be excised from the record and discarded, there is nothing upon which the order of the trial court can be based. All that remains is some proof that one juror endeavored to confer with the court in the morning before the sealed *118verdict was opened, but was unable to speak to the court before entering the jury box with his fellow-jurors.
It is an unvarying practice that the clerk, after calling the roll, asks whether the jury have reached a verdict, and upon an affirmative response, the sealed verdict is opened and read. When this was being done and the jury harkened to its record, none of the jurors gave utterance to anything to indicate that the verdict which they had signed during the prior evening, and the recording of- which they were then witnessing, was not their real verdict. Had plaintiff’s counsel so requested, the jury might then have been polled, but he waived his rights in that respect by failing so to move. These formalities are strictly followed because they are designed for the prevention and correction of error: They must be carried out while the jury are still serving as an arm of the court. After the verdict has been so received and recorded, and the jury have been discharged, and the court, as here, has declined to disturb it upon a motion made upon the court’s minutes, that verdict, so hedged about in its reception and entry, must be regarded as having settled the issue submitted to the jury for decision. No juror can then, after having been discharged from consideration of the case, be heard to impeach his verdict and cause the litigation to be reopened.
Were the rule otherwise, the effective and final disposition of controversies would be thwarted and the present vast amount of litigation occupying the time of the courts would be greatly increased. The rights of parties throughout a controversy are carefully safeguarded under our procedure. No litigant should be unduly vexed with repeated trials of the same dispute. The verdict of a jury reached upon conflicting evidence under the guidance of a full and fair charge imports finality and is not to be lightly tossed aside upon the claim of some of the jurors that they had experienced a change of view. Care must be taken that the doors be not thus opened to a flood of unending litigation.
The order appealed from should be reversed, with ten dollars costs and disbursements, the motion denied and the verdict reinstated.
Order affirmed, with ten dollars costs and disbursements.